Citation Nr: 1448191	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low/mid back condition (claimed as residuals of a low/mid back injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2007 to May 2007 and from August 20, 2010 to September 8, 2010.  He also had service in the Army National Guard, to include a period of combat training/ACDUTRA on July 29. 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge, who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran does not have a currently diagnosed back disorder. 


CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that in a September 2010 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all available service treatment records, private treatment records, a VA examination report, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded a VA examination in February 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of record is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at his October 2013 videoconference hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection for Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

The Veteran has not been shown to have arthritis of the spine, therefore, the claimed disability is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the non-chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he is entitled to service connection for a back disorder, claimed as lower-mid back pain, resulting from an injury sustained to his back while performing combat training on July 29, 2010.  

A Statement of Medical Examination and Duty Status Report, dated in September 2010, indicates that during combat training, the Veteran injured his mid upper back on July 29, 2010.  The injury was noted to have been incurred in the line of duty.  

Private treatment records associated with the claims folder reveal that the Veteran was seen at Franciscan Skemp Healthcare on August 1, 2010 for back spasms.  He was given an injection of Toradol.  

The Veteran was then placed on active duty on August 20, 2010.  In an Individual Sick Slip dated August 25, 2010, the Veteran was noted to have sustained a mid-low back injury earlier in the month while doing RTC training.  He was noted to have a temporary profile until the end of the month from a civilian provider.  In an August 26, 2010, treatment record, the Veteran was noted to have constant symptoms of lower back pain.   

In a September 2010 Department of the Army Memorandum, it was indicated that the Veteran had been identified within the first 25 days while on active duty as having a preexisting medical condition that rendered him non-deployable.  It was indicated that the Veteran would be released from active duty immediately and that the disqualifying conditions included temporary and permanent conditions that did not meet medical retention standards.  

The physical profile which accompanied the report indicated that the Veteran had been given a temporary profile for right upper mid back pain with muscle spasm.  

In conjunction with his claim, the Veteran was afforded a VA examination in February 2011.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted the above reported history in his report.  

The examiner indicated that the Veteran denied any new injures to the mid or low back regions since separation from active duty in September 2010.  The Veteran stated that after his release from active duty he returned to civilian life and in the absence of wearing body armor and an aggressive physical training schedule, his pain level had decreased from 5 to 2-3.  He noted that the pain increased when he was more active.  He reported having a baseline level of 2-3 in the mid-low back all the time.  He noted that increased activity caused the pain level to increase.  The Veteran indicated that he was using Tylenol and Ibuprofen, with very rare use of Flexeril or Vicodin.  He indicated that he had a few of these pills remaining from active duty.  

The Veteran reported occasional use of a back brace at work.  He noted that his dally schedule involved standing at the counter, walking to customer's cars, lifting objects out of customer's cars or off the shelves, and carrying parts to the counter.  He also had to bend to retrieve objects out of customer's cars.  The Veteran reported having spine pain in the central mid lumbar vertebral region and spasms in the lower right para-thoracic muscle.  There was no spine stiffness, radicular symptoms, arm/leg numbness/weakness, urinary symptoms or bowel symptoms.  

Physical examination revealed vertebra tenderness to palpation over the lower thoracic region on direct palpation.  There was also tenderness to direct palpation of the right lower para-thoracic muscle and upper two-thirds of the right para-lumbar muscle.  There was no erythema, spasm, atrophy, or guarding.  Thoracolumbar posture and gait were normal and the pelvis was level.  Range of motion revealed flexion to 90 degrees (normal 90); extension to 20 degrees (normal 30); left sided bending to 20 degrees (normal 30); right sided bending to 30 degrees (normal 30); left rotation to 20 degrees (normal 30); and right rotation to 25 degrees (normal 30).  Pain was noted to be the limiting factor.  X-rays of the thoracic spine were reported as normal while x-rays of the lumbar spine revealed no acute osseous abnormality.  The examiner indicated that were no pathologic diagnoses for low or mid back conditions.  

At the time of his October 2013 hearing, the Veteran testified as to how he injured his back in July 2010 and the pain that he had in his back following the incident.  He indicated that the pain was in the mid-low back mainly on the right side.  The Veteran reported that he went to the emergency room as was given pain medication and sent to back to Ft. McCoy.  He noted being given a temporary profile and stated that he was subsequently found to not be deployable.  The Veteran stated that he had sustained no other injury to his low back.  The Veteran testified that he currently had pain in his back.  He indicated that he had never received a diagnosis for his back.  The Veteran reported that the pain never subsided and that he tried not to do any activities which would aggravate the pain.  The Veteran also noted having back spasms.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a back disability.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not demonstrate that the Veteran currently has a diagnosed back disorder.  

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a diagnosable back disorder, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he has a current back disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, the Veteran has also testified that he has not been diagnosed as having a back disorder.  As to the reports of pain, service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has a diagnosable back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a diagnosable back disorder.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a back disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a back disorder is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


